EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on FormS-3 of our reportdated March 15, 2013 relating to the financial statements, the financial statement schedule, and the effectiveness of internal control over financial reporting, which appears in Cadiz, Inc.'s Annual Report on Form 10-K for the year ended December31, 2012.We also consent to the reference to us under the heading “Experts”in such Registration Statement. PricewaterhouseCoopers LLP Los Angeles, California May 21, 2013
